



COURT OF APPEAL FOR ONTARIO

CITATION:
Siena-Foods
    Limited v. Old Republic Insurance
Company of Canada, 2012 ONCA 583

DATE: 20120910

DOCKET: C54769

Laskin, Sharpe and Epstein JJ.A.

BETWEEN

Siena-Foods Limited, a Bankrupt, by
    its Trustee Deloitte & Touche Inc.

Applicant (Appellant)

and

Old Republic Insurance
    Company of Canada
and Intact
    Insurance Company

Respondents (
Respondent
)

James H. Cooke, for the appellant

John J. Jones and Cynthia A. Aoki, for the respondent

Heard: June 6, 2012

On appeal from the order of Justice Lois B. Roberts of
    the Superior Court of Justice, dated December 7, 2011, with reasons reported at
    2011 ONSC 7250.

Laskin
    J.A.:

A.

introduction

[1]

The appellant, Siena-Foods Limited, rented a truck from Ryder Canada to
    transport a machine used in its business.  The machine was damaged when the
    truck was involved in a head-on collision with another motor vehicle. 
    Siena-Foods sought compensation for the damage to its machine from Ryders
    insurer, the respondent Old Republic Insurance Company of Canada.

[2]

When Old Republic denied coverage, Siena-Foods brought a motion to
    determine three questions of law:

(1) is Old Republic the insurer of Siena-Foods for the
    purposes of s. 263(2) of the
Insurance Act
?;

(2) if Old Republic is Siena-Foods insurer for the purposes of
    s. 263(2), do the terms and conditions in the rental agreement between
    Siena-Foods and Ryder Canada limit Siena-Foods recovery?;

(3) if Siena-Foods misrepresented to Ryder the type of cargo it
    was carrying, does this impact its recovery from Old Republic under s. 263(2)
    of the
Insurance Act
?

[3]

The motion judge answered these questions no, yes, and yes.  Therefore,
    on all three bases she dismissed Siena-Foods action against Old Republic.

[4]

Siena-Foods main contention on appeal is that the motion judge erred by
    failing to give effect to the Direct Compensation-Property Damage provisions in
    the Ontario Automobile Policy, provisions authorized by s. 263 of the
Insurance
    Act
, R.S.O. 1990 c. I-8.  I agree with this contention, and for the
    reasons that follow, I would allow the appeal and answer the three questions
    raised on the motion yes, no and no.

B.

background facts

[5]

On May 21, 2009 Siena-Foods rented a transport truck and trailer from
    Ryder Truck Rental Canada Ltd.  The parties signed a written rental contract,
    which contained a liability protection plan but excluded coverage for damage to
    Siena-Foods property carried in the truck.

[6]

The accident occurred on May 29, 2009 on Brock Road in Durham, Ontario. 
    A Siena-Foods employee was driving the truck, which was carrying a food
    packaging machine used by Siena-Foods to vacuum seal its products.  A car
    crossed the centre line of the road and collided head-on with the truck.  The
    food packaging machine was badly damaged.  The respondent acknowledges that the
    collision was not the fault of Siena-Foods driver.

[7]

Siena-Foods initially sought compensation for the damage to its machine
    both from its own insurer, Intact, and from Ryder Canadas insurer, Old
    Republic.  However, Siena-Foods abandoned its claim against Intact and has
    proceeded only against Old Republic.  Siena-Foods went bankrupt in April 2010. 
    Its trustee in bankruptcy, Deloitte & Touche, has carried on the action.

[8]

The motion judge held that Siena-Foods was not entitled to recovery
    against Old Republic for three reasons. First, she held that the liability
    coverage provisions of the insurance policy between Ryder Canada and Old Republic
    excluded coverage for damage to Siena-Foods property in the rented truck. 
    This exclusion was authorized by s. 247(b) of the
Insurance Act
, and
    therefore, in her view, s. 263(2) of the Act did not apply to this case.

[9]

Second, she held that Siena-Foods was not entitled to recover under the
    terms of the rental agreement.  And third, in the alternative, she held that
    any entitlement to recovery was terminated because Siena-Foods materially
    misrepresented the cargo contents in the truck and thus breached the rental
    agreement.

[10]

I
    do not agree with any of these three reasons.  Old Republic is liable to
    Siena-Foods under the Direct Compensation-Property Damage provisions in its
    policy with Ryder, provisions that extend coverage for damage to the property
    of a lessee.  And nothing in the rental agreement affects that coverage.

C.

analysis

Question #1  Is Old Republic the
    insurer of Siena-Foods for the purposes of s. 263(2) of the
Insurance Act
?

[11]

The
    answer to this question turns on whether Siena-Foods claim is governed by s.
    247 of the
Insurance Act
and the corresponding provisions in the
    Ontario Automobile Policy  ss. 3.1 and 3.5.1  or by ss. 263(1) and (2) of the
    Act and s. 6.1 of the Automobile Policy.  The motion judge held that s. 247(b)
    of the Act and s. 3.5.1 of the Policy excluded coverage.  Siena-Foods submits
    that the motion judge erred in her holding because those provisions apply to
    third party liability coverage, not to direct compensation for property
    damage.  I agree with this submission.

(a)

Section 247: Third-Party Liability Coverage

[12]

Section
    247 of the
Insurance Act
is located in the part in the statute headed
    Motor Vehicle Liability Policies.  That part deals with an insureds
    liability to another person for loss or damage arising out of a motor vehicle
    accident.  Section 239(1) provides:

Subject to section 240, every contract evidenced by
    an owners policy insures the person named therein, and every other person who
    with the named persons consent drives, or is an occupant of, an automobile
    owned by the insured named in the contract and within the description or
    definition thereof in the contract, against liability imposed by law upon the
    insured named in the contract or that other person for loss or damage,

(a) arising from the ownership or directly or
    indirectly from the use or operation of any such automobile; and

(b) resulting from bodily injury to or the death
    of any person and damage to property.

[13]

Section
    247(b) permits an insurer to exclude liability coverage for loss or damage to
    property carried in the insured vehicle:

The insurer may provide under a contract evidenced by
    a motor vehicle liability policy, in either or both of the following cases,
    that it shall not be liable,

(b) for loss of or damage to property carried in
    or upon the automobile or to any property owned or rented by or in the care,
    custody or control of the insured.

[14]

Section
    3.5.1 of the Ontario Automobile Policy tracks s. 247(b) of the Act and states
    that an insurer will not cover claims for damage to property carried in the
    insureds vehicle:

3.5.1  Property Not Covered

Under this Section, we
    wont cover claims for damages to property carried in or upon the automobile,
    or claim for damage to other property owned or rented by, or in the care,
    custody or control of you or other insured persons.

[15]

An
    endorsement to the policy between Ryder and Old Republic  OPCF 5C  extended
    the exclusion in s. 3.5.1 to property owned by a lessee who had rented the
    insured vehicle:

It is agreed that while the automobile is rented or leased,
    Section 3.5.1 of the Policy under Liability Coverage is amended to read as
    follows:

Under this Section, we wont cover claims for damage to
    property carried in or upon the automobile, or claims for damage to other
    property owned or rented by, or in the care, custody or control of the lessee
    or other insured persons.

[16]

Thus,
    if s. 3.5.1 and OPCF 5C applied, then Old Republic would have no obligation to
    cover Siena-Foods claim.  But these provisions do not apply to Siena-Foods
    claim.  Section 3.5.1 is found in Part 3 of the Automobile Policy, entitled
    Liability Coverage.  Section 3.1 states:

Introduction

This Section of your policy provides coverage for amounts that
    the law holds you or other insured persons responsible for bodily injuries or
    losses others suffer in an automobile incident.

[17]

In
    other words, this section of the Policy, including s. 3.5.1, deals with
    third-party liability coverage.  It has nothing to do with Siena-Foods claim,
    which is a claim for damage to its own property.

(b)

Section 263: Direct Compensation  Property
    Damage

[18]

Instead,
    the applicable statutory provision is s. 263.  Section 263 replaced the tort
    system and subrogation for property damage claims; the legislature brought in a
    direct compensation regime for property damage claims in order to reduce
    transactions costs.  Under s. 263 and the corresponding provisions of the
    Automobile Policy, the insured, Ryder, would be entitled to coverage from its
    insurer, Old Republic, for damage to its truck and contents.  And as I will show,
    the terms of the policy between Ryder and Old Republic extended this coverage
    to a lessee  such as Siena-Foods  which has rented the truck from Ryder.

[19]

Section
    263(1) states:

This section applies if,

(a) an automobile or its contents, or both, suffers
    damage arising directly or indirectly from the use or operation in Ontario of
    one or more other automobiles;

(b) the automobile that suffers the damage or in
    respect of which the contents suffer damage is insured under a contract
    evidenced by a motor vehicle liability policy issued by an insurer that is
    licensed to undertake automobile insurance in Ontario or that has filed with
    the Superintendent, in the form provided by the Superintendent, an undertaking
    to be bound by this section; and

(c) at least one other automobile involved in the
    accident is insured under a contract evidenced by a motor vehicle liability
    policy issued by an insurer that is licensed to undertake automobile insurance
    in Ontario or that has filed with the Superintendent, in the form provided by
    the Superintendent, an undertaking to be bound by this section.

[20]

If
    s. 263(1) applies, then s. 263(2) entitles an insured to recover from its own
    insurer for damage to its automobile or contents as if it were a third-party:

If this section applies, an insured is entitled to
    recover for the damages to the insureds automobile and its contents and for
    loss of use from the insureds insurer under the coverage described in
    subsection 239 (1) as though the insured were a third party.

Although an insured claims as if it were a third
    party, the limitation on contents coverage in s. 247(b) of the Act does not
    apply to a claim for direct compensation under s. 263(2). To hold that it did
    would undermine the purpose of the scheme in s. 263: see CED Insurance X.5, §719.

[21]

The
    extent of recovery turns on the insureds degree of fault.  Section 263(3)
    states:

Recovery under subsection (2) shall be based on the
    degree of fault of the insurers insured as determined under the fault
    determination rules.

[22]

Two
    decisions help to explain s. 263 and its effect.  In
Clarendon National Insurance
    v. Candow
, 2007 ONCA 680, 87 O.R. (3d) 728, at para. 7, Juriansz J.A.
    explained the direct compensation scheme in s. 263:

Section 263 of the
Insurance Act
replaced the tort
    system that resolved automobile damage claims prior to its enactment.  In the
    new statutory scheme, insureds can no longer sue the tortfeasor driver whose
    negligence has caused damage to their cars.  Rather, their own liability
    insurer pays for the damage, to the extent that they were not at fault, under
    the third party liability section of their motor vehicle liability policies. 
    Insureds can recover the at-fault portion of their damage by purchasing
    collision coverage.  Insurers have no right of subrogation for payments to
    their own insureds, but, on the other hand, do not have to pay the subrogated
    claims previously brought by other insurers in the tort system.  The result is
    that the statutory regime eliminates the transactions costs that were inherent
    in the tort system.

[23]

And
    in
McCourt Cartage Ltd. (c.o.b Laser Transport) v. Fleming Estate
    (Litigation Administrator of)
, [1997] O.J. No. 3933, 35 O.R. (3d) 795
    (Ont. Ct. (Gen. Div.)), at para. 3, Sharpe J. explained the effect of s. 263:

Before the enactment of s. 263, the common law
    tort regime applied to property damage claims. The result was that where an
    insured had purchased collision damage cover, and where the accident was caused
    at least in part by the fault of another driver, two insurers became involved.
    The insured would claim against his own insurer under the collision coverage,
    and that insurer would assert a subrogated claim against the insurer of the
    other driver to the extent of the other drivers fault. The intended effect of
    s. 263 was to remove the insureds right to sue for property damage and to
    confer the right to claim such losses not caused by the fault of the insured
    against ones own insurer. In the words of Somers J. in
583809 Ontario
    Ltd. v. Kay, [1995] O.J. No. 1626
, the section was intended

to bring to an end claims which were really
    made by one insurance company against another in the names of their respective
    insureds strictly for the property damage that had occurred in an accident.

See also
Bassie v. Warren J. Brown
    Bituminous Paving Co.,
[1993]
    I.L.R. 2357, adopting Allan ODonnell,
Automobile Insurance in Ontario
(1991), at p. 51:

 under the new system with the exceptions
    outlined below [none of which apply here], subrogation has been abolished.
    Thus, we have a knock for knock system whereby each insurer absorbs most of
    its policyholders property damage claims without attempting to recover same
    from the insurers of tortfeasors causing such claims.

[24]

Section
    6.1 of the Automobile Policy under the heading Direct Compensation  Property
    Damage Coverage tracks s. 263 of the Act:

Introduction

This Section of your policy covers damage to the automobile and
    certain trailers not shown on the Certificate of Automobile Insurance, their
    equipment, contents, and loss of use of the automobile or contents caused by
    another persons use or operation of an automobile in Ontario.

The coverage under this Section applies only if the accident
    takes place in Ontario and at least one other automobile involved is insured
    under a motor vehicle liability policy.  The policy covering the other
    automobile must be issued by an insurance company licensed in Ontario, or one
    that has filed with the Financial Services Commission of Ontario to provide
    this coverage.

It is called direct compensation because you will collect from
    us, your insurance company, even though you, or anyone else using or operating
    the automobile with your consent, were not entirely at fault for the accident.

[25]

The
    combination of s. 263 of the Act and s. 6.1 of the Automobile Policy would
    entitle Ryder to recover from Old Republic for damage to its own property.  How
    then does this coverage extend to Siena-Foods property?  The automobile policy
    between Ryder and Old Republic contains an endorsement  OPCF 5  which extends
    coverage to lessees.  The endorsement begins with its purpose:

Purpose
    of This Change

This change is part of your policy.

§

Lessor

It permits the lessor to rent or
    lease automobile(s) to the lessee who has completed the Ontario Application for
    Automobile Insurance  Owners Form (OAF1).

§

Lessee

It provides coverage to the lessee
    as if the lessee were the named insured, and to every other person who uses or
    operates the automobile with the lessees consent.   The coverage will not
    exceed the limits and amounts shown on the Certificate of Automobile Insurance.

[26]

Thus,
    Siena-Foods, as lessee of the Ryder truck, is treated as an insured and Old
    Republic is treated as its insurer for the purpose of Siena-Foods property
    damage claim.

[27]

Old
    Republic does not dispute that all three of the criteria in s. 263(1) of the
Insurance
    Act
were met.  Siena-Foods, therefore, can claim against Old Republic for
    damage to the machine it was transporting in the rental truck as if it were a
    third party.  Its recovery will be based on the degree its own driver was not
    at fault for the accident, and, of course, its recovery will be subject to the
    limits in the policy between Ryder and Old Republic. Thus, I would answer yes
    to the first question: is Old Republic Siena-Foods insurer for the purposes
    of s. 263(2) of the
Insurance Act
?

Question #2  If
    Old Republic is Siena-Foods insurer for the purposes of section 263(2), do the
    terms and conditions in the rental agreement between Siena-Foods and Ryder
    Canada limit Siena-Foods recovery?

[28]

The
    rental agreement between Siena-Foods and Ryder included a liability protection
    plan.  However, the plan did not cover damage to Siena-Foods property. 
    Section 5.A of the agreement provided:

Liability Protection Plan and Supplemental Liability Protection
    Plan, if elected, do NOT apply (i) if the Vehicle is obtained, used or operated
    in violation of any provision of this Agreement (ii)
to loss or damage to
    property owned by the Customer, in the Vehicle, or for any reasons in the
    Customers care, custody or control
(iii) to any injuries of any nature
    whatsoever to Customer, Customers agent, employees, guests, family, members of
    Customers household, or other occupants of the Vehicle, (iv) to any low dolly,
    car, carrier, or trailer if not rented from Ryder or if not attached to a Ryder
    truck, and or (v) for punitive, exemplary, incidental or consequential damages,
    fines or penalties. [Emphasis added.]

[29]

The
    motion judge held that s. 5.A precluded Siena-Foods recovery.  I do not
    agree.  Old Republic is not a party to the rental agreement, and the rental agreement
    is not part of the automobile insurance policy between Ryder and Old Republic. 
    Therefore, s. 5.A of the rental agreement cannot alter Old Republics
    obligation to Siena-Foods under the terms of Ryders automobile policy.  I
    would answer no to the second question.

Question #3  If
    Siena-Foods misrepresented to Ryder the type of cargo it was carrying, does
    this impact its recovery from Old Republic under section 263(2) of the
Insurance
    Act
?

[30]

In
    the rental agreement Siena-Foods represented that its cargo contents were
    produce.  However, Siena-Foods was transporting a food packaging machine, not
    produce.  The motion judge held that this was a material misrepresentation
    disentitling Siena-Foods to recovery.  She wrote at para. 23 of her reasons:

In consequence, the plaintiffs material misrepresentation
    constituted a breach of the rental agreement and of the Old Republic policy
    (which is expressly subject to the terms of the rental agreement), resulting in
    the termination of any entitlement to coverage that the plaintiff may have had
    under the Old Republic policy.

[31]

I
    do not agree with the motion judge.  Even if Siena-Foods misrepresented its
    cargo contents, that misrepresentation could not affect its entitlement under
    the direct compensation provision of the automobile policy for two reasons.

[32]

First,
    s. 263(2) of the
Insurance Act
specifies that under the regime
    governing direct compensation for property damage, the insured  here
    Siena-Foods by virtue of Ryders automobile policy, which extends coverage to
    lessees  is treated as a third party.  Siena-Foods can therefore recover from
    Old Republic even though it was not in any sense a party to the insurance
    contract.  Thus, even if the misrepresentation found by the motion judge
    amounted to a breach of Ryders insurance policy, Siena-Foods right to recover
    under s. 263(2) of the Act and s. 6.1 of the Automobile Policy would be
    unaffected: see
Aube v. Royal Insurance Co. of Canada
, [1998] O.J. No.
    4715, C.C.L.I. (4
th
) 84 (Div. Ct.), at paras. 10-11.

[33]

Second,
    coverage under the Ontario Automobile Policy can only be terminated in
    accordance with the
Insurance Act
, R.S.O. 1990 c. C-25, the statutory
    conditions and the
Compulsory Automobile

Insurance Act
,
    R.S.O. 1990, c. C.25.  At the very least, written notice is required before
    termination can be effective.  Siena-Foods conduct alone could not
    automatically terminate its coverage.  I would answer no to the third question.

D.

conclusion

[34]

I
    would allow the appeal, set aside the order of the motion judge and answer the
    three questions on the motion as follows:

Question #1: Yes

Question #2: No

Question #3: No.

[35]

I
    would award the appellant its costs of the motion in the amount $4,500 and its
    costs of the appeal in the amount of $10,000, each amount inclusive of
    disbursements and applicable taxes.

Released:
Sept. 10, 2012                                       John
    Laskin J.A.

JL                                                                     I
    agree Robert J. Sharpe J.A.

I
    agree Gloria J. Epstein J.A.


